 


109 HR 1095 IH: To amend the Internal Revenue Code of 1986 to establish and provide a checkoff for a World Trade Center Memorial Fund, and for other purposes.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1095 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Fossella (for himself, Mr. King of New York, Mr. Fortuño, Mrs. McCarthy, Ms. Harman, Mr. Weiner, Mr. Saxton, Mr. Davis of Illinois, Mr. Menendez, Mr. Bishop of New York, Mr. Engel, Mr. Shays, and Mr. Ackerman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to establish and provide a checkoff for a World Trade Center Memorial Fund, and for other purposes. 
 
 
1.Designation of income tax payments to World Trade Center Memorial Fund 
(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to information and returns) is amended by adding at the end the following new part: 
 
IXDesignation of income tax payments to World Trade Center Memorial Fund 
 
Sec. 6098. Designation to World Trade Center Memorial Fund 
6098.Designation to World Trade Center Memorial Fund 
(a)In generalEvery individual (other than a nonresident alien) whose adjusted income tax liability for the taxable year is $1 or more may designate that $1 shall be paid over to the World Trade Center Memorial Fund in accordance with the provisions of section 9511. In the case of a joint return of husband and wife having an adjusted income tax liability of $2 or more, each spouse may designate that $1 shall be paid to the fund. 
(b)Adjusted income tax liabilityFor purposes of subsection (a), the term adjusted income tax liability means, for any individual for any taxable year, the excess (if any) of— 
(1)the income tax liability (as defined in section 6096(b)) of the individual for the taxable year, over 
(2)any amount designated by the individual (and, in the case of a joint return, any amount designated by the individual’s spouse) under section 6096(a) for such taxable year. 
(c)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year— 
(1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or 
(2)at any other time (after the time of filing the return of the tax imposed by chapter 1 for such taxable year) specified in regulations prescribed by the Secretary.Such designation shall be made in such manner as the Secretary prescribes by regulations except that, if such designation is made at the time of filing the return of the tax imposed by chapter 1 for such taxable year, such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(d)TerminationThis section shall not apply with respect to any taxable year ending after the date on which the Secretary of the Treasury determines that amounts in the World Trade Center Memorial Fund equal or exceed the amounts which are reasonably expected to be distributed from such Fund to the World Trade Center Memorial Foundation under section 9511.. 
(b)World Trade Center Memorial FundSubchapter A of chapter 98 of such Code (relating to establishment of trust funds) is amended by adding at the end the following new section: 
 
9511.World Trade Center Memorial Fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the World Trade Center Memorial Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b). 
(b)Transfers to trust fundThere are hereby appropriated to the World Trade Center Memorial Fund amounts equivalent to the amounts designated under section 6098. 
(c)ExpendituresAmounts in the World Trade Center Memorial Fund shall be available to the Secretary of the Treasury, as provided in appropriation Acts, for the purpose of making grants to the World Trade Center Memorial Foundation (a nonprofit organization incorporated under the laws of the State of New York) for the construction of a memorial at the former site of the World Trade Center in New York. 
(d)Excess amounts transferred to general fundUpon the determination of the Secretary of the Treasury that the memorial described in subsection (c) has been completed, the Secretary of the Treasury shall transfer any amounts remaining in the World Trade Center Memorial Fund to the general fund of the Treasury.. 
(c)Clerical amendments 
(1)The table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end the following new item: 
 
 
Part IX. Designation of Income Tax Payments to World Trade Center Memorial Fund. 
(2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9511. World Trade Center Memorial Fund. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
